DETAILED ACTION
	
Citation to the Specification will be in the following format: (S. # : ¶) where # denotes the page number and ¶ denotes the paragraph number in the pre-grant publication associated with this application, US 2022/0388847. Citation to patent literature will be in the form (Inventor # : LL) where # is the column number and LL is the line number. Citation to the pre-grant publication literature will be in the following format (Inventor # : ¶) where # denotes the page number and ¶ denotes the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This office action is in response to the papers as filed 3/15/2022.	
Claim(s) 1-22 is/are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/15/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Claim Objections
I. Informalities.
Claims 3, 5, 6, 8, 9, 15, 18, and any other claim containing the issues below are objected to because of the following informalities:  
This is a standing objection to all formatting issues in all claims, in particular the superscripts like those denoting electron orbitals (i.e. sp3 vs sp3) and area (i.e. cm2 vs. cm2). Some claims employ them (e.g. Claim 16) while others (Claims 3, 5, 6, 8, 9, 15, and 18) do not. Any claim not objected to that contains these informalities should be considered objected to. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


I. Claims 2 and 17-22 – or as stated below – is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

A. Relative Terminology – MPEP 2173.05(b).
Claim 2 recites “a high electrolysis current density.” This is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. If the relevant passage has been overlooked, citation with particularity would be helpful in withdrawing the rejection. 

B. Antecedent Basis – MPEP 2173.05(e).
Claims 17-22, in the preamble, recite “[t]he system of claim 14.” Claim 14 is drawn to the product – “[a] helical carbon nanostructure (HCNS),” not a system. As such, the language in Claims 17-22 lacks antecedent basis. The Examiner recommends amending Claims 17-22 to depend from Claim 16, drawn to a system, as that appears to have been the intent of the drafter. 
For purposes of applying prior art, Claims 17-22 are construed as depending from Claim 16.

C. Product and Process of Using in the Same Claim – MPEP 2173.05(p). 
Claim 18 is drawn to a ““system,”” yet states “the current density is at least 0.4 A / cm2.” Current is the flow of electrons, i.e. a process. It is unclear how this language limits a system. For example, does the “system” sitting in a room, “unplugged” and not in use, have a current density?  
Claim 19 is drawn to a ““system,”” yet states “the temperature is at least about 750 °C.” As understood, this is likewise referring to the system/apparatus in use and/or is referring to a process being carried out with the system/apparatus. Stated differently, could the system – sitting in a room unplugged – be 750 °C? Does it naturally radiate heat? Or is this only when it is in operation? 



Claim Rejections - 35 USC §§ 102-103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

I. Claim(s) 1-3, 6-10, 12-22 – or as stated below - is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ren, et al., One-Pot Synthesis of Carbon Nanofibers from CO2, Nano Lett. 2015; 15: 6412-6148 with Supporting Information (hereinafter “Ren at __,” “Ren SI at __”). 

With respect to Claim 1, this claim requires “(a) aligning an anode spaced from a cathode for defining an inter-electrode space.” Ren teaches aligning an anode spaced from a cathode, defining an inter-electrode space. See e.g. (Ren SI at 11). 
Claim 1 further requires “ (b) introducing a molten carbonate electrolyte into the inter-electrode space.” A molten carbonate electrolyte is introduced. See e.g. (Ren at 6143, col. 1). 
Claim 1 further requires “(c) introducing a carbon input into the inter-electrode space.” Carbon dioxide is added to the melt. (Ren SI at 1 et seq. – various references of CO2 splitting, etc).
Claim 1 further requires “(d) applying a current across the electrodes.” A current is applied. (Ren SI at 3).
Claim 1 further requires “(e) collecting a product that comprises the HCNS from the electrode.” The product is collected. See e.g. (Ren SI at 4, Figure S2). The Specification would not appear to explicitly define HCNS, but reasonably conveys that they are to be distinguished from “straight carbon nanotube[s]” by curvature introduced in the growth process. (S 1: [0010]). The term is construed broadly in view of (S. 1: [0009]). The curvature shown in Figure S2 is interpreted as reading on the claimed HCNS. (Ren SI at 4, Figure S2).
As to Claim 2, notwithstanding the issues above, as to limitation (a) Ren reports a current density of 1 A. (Ren at 4, Figure S2 – “Typical constant current electrolysis potentials range from 0.5 to1.5 V as the current density is increased from 0.05 A to 1A.” This is understood to be per centimeter, as this is the dimension used to report current density elsewhere in the document. This is interpreted as a “high electrolysis current density.” As to limitation (b) Ren teaches temperatures of 730°C. See e.g. (Ren SI at 3 - “Both products were formed during electrolysis on a steel wire cathode in 730°C Li2CO3 with added Li2O.”). As to limitation (c) various additions / additive agents (generic language) are taught. (Ren “Abstract” – “addition of zinc,” 6143 – copper, cobalt, etc.). As to limitation (d) iron oxide is taught. (Ren SI at 10 – Figure S6). 
As to Claim 3, at least a CHNF is taught. (Ren SI at 4, Figure S2).  
As to Claim 6, Ren reports increasing a current density from 0.05 A to 1 A. (Ren at 4, Figure S2 – “Typical constant current electrolysis potentials range from 0.5 to1.5 V as the current density is increased from 0.05 A to 1A.” This is understood to be per centimeter, as this is the dimension used to report current density elsewhere in the document. This is interpreted as at least 0.2 A / cm2-.
As to Claim 7, heating to 750°C is taught. (Ren at 6145, col. 2). 
As to Claim 8, various oxides are added. (Ren at 6143).
As to Claim 9, oxides are added. Id. 
As to Claim 10, metal oxides are taught. Id. 
As to Claim 12, iron is taught. (Ren SI at 10 – Figure S6).
As to Claim 13, a molten carbonate is taught. (Ren at 6143). 
With respect to Claim 14, this claim recites “[a] helical carbon nanostructure (HCNS) synthesized by a molten carbonate electrolysis method.” The “synthesized by a … method” language is product-by-process language. Product-by-process claims are not limited by the process steps, except to the extent they suggest structure or composition. See generally MPEP 2113. Here however, the process is taught. The discussion of the method claims is relied upon. Ren teaches HCNS.  (Ren SI at 4, Figure S2).
As to Claim 15, at least a CHNF is taught. (Ren SI at 4, Figure S2).  
With respect to Claim 16, this claim requires “(a) an anode.” Ren teaches anodes. See e.g. (Ren at 6143, col. 1). 
Claim 16 further requires “(b) a cathode.” Ren teaches cathodes. See e.g. (Ren at 6143, col. 1).  
Claim 16 further requires “(c) an inter-electrode space that is defined between the anode and the cathode.” An inter-electrode space is taught. See e.g. (Ren SI at 11, Figure S7). 
Claim 16 further requires “(d) a source of current for applying a current density is at least 0.2 A/cm2 across the electrodes.”  A power supply is taught. See e.g. See e.g. (Ren SI at 11 – “A DC power supply…”). Ren teaches currents of up to 100 A. Id. 
Claim 16 further requires “(e) a source of heat for regulating the inter-electrode space at a temperature of at least about 725° C.” A source of heat is taught. See e.g. (Ren SI at 3 - “Both products were formed during electrolysis on a steel wire cathode in 730°C Li2CO3 with added Li2O.”).
Claim 16 further requires “(f) a source of carbon for introducing a carbon input into the inter-electrode space.” The “source” in Ren is the atmosphere. (Ren at 6142, col. 1 – “Here, we synthesize a valuable commodity, CNFs, directly from atmospheric CO2 in a one-pot synthesis.”). 
As to Claim 17, carbon dioxide is taught. (Ren at 6142, col. 1 – “Here, we synthesize a valuable commodity, CNFs, directly from atmospheric CO2 in a one-pot synthesis.”).
As to Claim 18, notwithstanding the issues above, Ren reports a current density of 1 A. (Ren at 4, Figure S2 – “Typical constant current electrolysis potentials range from 0.5 to1.5 V as the current density is increased from 0.05 A to 1A.” This is understood to be per centimeter, as this is the dimension used to report current density elsewhere in the document. 
As to Claim 19, notwithstanding the issues above, the temperature is taught. (Ren at 6144, col. 1). 
As to Claim 20, molten carbonates are taught. (Ren at 6143; passim).
As to Claim 21, molten carbonates are taught. Id. 
As to Claim 22, at least metal oxides are taught. Id. 

II. Claim(s) 1-3, 6-10, 12-22 – or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over Ren, et al., One-Pot Synthesis of Carbon Nanofibers from CO2, Nano Lett. 2015; 15: 6412-6148 with Supporting Information (hereinafter “Ren at __,” “Ren SI at __”). 

	The discussion accompanying “Rejection I” above is incorporated herein by reference. To the extent any of the cited passages can be characterized as combining embodiments, selecting from lists, etc. (no such concession is made), any such combination/selection is obvious. The articulated rationale is that it reflects application of known techniques, materials, elements, etc. consistent with known methods to achieve predictable results. This does not impart patentability. MPEP 2143. 
	
III. Claim(s) 1-22 – or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over Ren, et al., One-Pot Synthesis of Carbon Nanofibers from CO2, Nano Lett. 2015; 15: 6412-6148 with Supporting Information (hereinafter “Ren at __,” “Ren SI at __”) in view of:
(i) Ren, et al., Transformation of the greenhouse gas CO2 by molten electrolysis into a wide controlled selection of carbon nanotubes, Journal of CO2 Utilization 2017; 18: 335-344 (hereinafter “Ren II at __”). 

	The discussions accompanying “Rejection I” above is incorporated herein by reference.
	As to Claims 3-4, to the extent Ren may not teach nanotubes, Ren II does. (Ren II “Fig. 2,” passim). Ren goes on to teach “We show the wide portfolio of carbon nanotubes that can be produced by controlling the electrolysis conditions in this one-pot synthesis.” (Ren II at 337, col. 2). Application of these conditions reflects application of known techniques to achieve predictable results. This does not impart patentability. 
As to Claim 5, Ren reports increasing a current density from 0.05 A to 1 A. (Ren at 4, Figure S2 – “Typical constant current electrolysis potentials range from 0.5 to1.5 V as the current density is increased from 0.05 A to 1A.” This is understood to be per centimeter, as this is the dimension used to report current density elsewhere in the document. This is interpreted as about 0.2 A / cm2-.
	As to Claim 2 and Claim 11, to the extent Ren may not teach adding an “additive,” Ren II does. Ren II teaches adding a borate, LiBO2, to the electrolyte. (Ren II at 338, col. 2). One would be motivated to add a borate to dope the nanotubes and change their properties/conductivity. (Ren at 339). 
	As to Claim 22, borates are discussed above. 

IV. Claim(s) 1-7 and 13-21 – or as stated below - is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li, et al., A novel route to synthesize carbon spheres and carbon nanotubes from carbon dioxide in a molten carbonate electrolyzer, Inorg. Chem. Front. 2018; 5: 208-216 (hereinafter “Li at __”). 

With respect to Claim 1, this claim requires “(a) aligning an anode spaced from a cathode for defining an inter-electrode space.” Anodes/cathodes are aligned and placed in a reactor. (Li at 209, col. 1 – Materials and methods). 
Claim 1 further requires “ (b) introducing a molten carbonate electrolyte into the inter-electrode space.” A molten carbonate is introduced. Id. 
Claim 1 further requires “(c) introducing a carbon input into the inter-electrode space.” Carbon dioxide is introduced. Id. 
Claim 1 further requires “(d) applying a current across the electrodes.” Current is applied. Id. 
Claim 1 further requires “(e) collecting a product that comprises the HCNS from the electrode.” The carbon product is collected. Id. As above, the HCNS language is interpreted broadly to encompass some element of curvature in the nanotube/nanofiber. Curved nanotubes are taught. See e.g. (Li “Fig. 7”). 
As to Claim 2, as to limitation (a) the temperature is taught. (Li at 209, col. 1 – Materials and methods). As to what is interpreted as high electrolysis current density is taught. Id. 
As to Claim 3, at least a curved nanotube is taught. See e.g. (Li “Fig. 7”).
As to Claim 4, at least a curved nanotube is taught. See e.g. (Li “Fig. 7”).
As to Claim 5, the current density is taught. (Li at 209, col. 1 – Materials and methods).
As to Claim 6, the current density is taught. Id.
As to Claim 7, the temperature is taught. Id.
As to Claim 13, alkali carbonates are taught. 
With respect to Claim 14, this claim recites “[a] helical carbon nanostructure (HCNS) synthesized by a molten carbonate electrolysis method.” The “synthesized by a … method” language is product-by-process language. Product-by-process claims are not limited by the process steps, except to the extent they suggest structure or composition. See generally MPEP 2113. Here, the process is taught. The discussion of Claim 1 is relied upon. The nanostructures are taught. See e.g. (Li “Fig. 7”).
As to Claim 15, at least curved nanotubes are taught. See e.g. (Li “Fig. 7”).
With respect to Claim 16, this claim requires “(a) an anode.” An anode is taught. (Li at 209, col. 1 – Materials and methods).
Claim 16 further requires “(b) a cathode.” A cathode is taught. Id.
Claim 16 further requires “(c) an inter-electrode space that is defined between the anode and the cathode.” A space is taught. Id. (“between a … cathode … and a[n] anode”). 
Claim 16 further requires “(d) a source of current for applying a current density is at least 0.2 A/cm2 across the electrodes.”  By reciting current density, Li reasonably teaches a current source. Id. 
Claim 16 further requires “(e) a source of heat for regulating the inter-electrode space at a temperature of at least about 725° C.” A heat source is taught. Id. (“750 °C”).
Claim 16 further requires “(f) a source of carbon for introducing a carbon input into the inter-electrode space.” A carbon source is taught. Id. (“under 1 atm CO2 atmosphere”). 
As to Claim 17, carbon dioxide gas is taught. Id.
As to Claim 18, notwithstanding the issues above, something that provides current is taught. Id. 
As to Claim 19, notwithstanding the issues above, something that provides heat is taught. Id. 
As to Claim 20, an electrolyte is taught. Id. 
As to Claim 21, molten carbonates are taught. Id. 

V. Claim(s) 1-7 and 13-21 – or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over Li, et al., A novel route to synthesize carbon spheres and carbon nanotubes from carbon dioxide in a molten carbonate electrolyzer, Inorg. Chem. Front. 2018; 5: 208-216 (hereinafter “Li at __”).

	The discussion accompanying “Rejection IV” above is incorporated herein by reference. To the extent any of the cited passages can be characterized as combining embodiments, selecting from lists, etc. (no such concession is made), any such combination/selection is obvious. The articulated rationale is that it reflects application of known techniques, materials, elements, etc. consistent with known methods to achieve predictable results. This does not impart patentability. MPEP 2143. 
	
VI. Claim(s) 1-7, 11, and 13-22 – or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over Li, et al., A novel route to synthesize carbon spheres and carbon nanotubes from carbon dioxide in a molten carbonate electrolyzer, Inorg. Chem. Front. 2018; 5: 208-216 (hereinafter “Li at __”) in view of:
(i) Ren, et al., Transformation of the greenhouse gas CO2 by molten electrolysis into a wide controlled selection of carbon nanotubes, Journal of CO2 Utilization 2017; 18: 335-344 (hereinafter “Ren II at __”). 

The discussion accompanying “Rejection V” above is incorporated herein by reference.

As to Claim 2 and Claim 11, to the extent Li may not teach adding an “additive,” Ren II does. Ren II teaches adding a borate, LiBO2, to the electrolyte. (Ren II at 338, col. 2). One would be motivated to add a borate to dope the nanotubes and change their properties/conductivity. (Ren at 339). 
	As to Claim 22, borates are discussed above. 

VII. Claim(s) 14-20 – or as stated below - is/are rejected under 35 U.S.C. 102(a)(1) as being anticiapted by Novoselova, et al., Electrochemical synthesis, morphological and structural characteristics of carbon nanomaterials produced in molten salts, Electrochimica Acta 2016; 211: 343-355 (hereinafter “Novoselova at __”). 

With respect to Claim 14, this claim recites “[a] helical carbon nanostructure (HCNS) synthesized by a molten carbonate electrolysis method.” The “synthesized by a … method” language is product-by-process language. Product-by-process claims are not limited by the process steps, except to the extent they suggest structure or composition. See generally MPEP 2113. Here, the structure is claimed with the “HCNS” language, construed as discussed elsewhere. Novoselova teaches carbon nanotubes with curvature. (Novoselova at 352-353, “Figs. 11-12”).
As to Claim 15, at least a curved nanotube is taught. Id. 
With respect to Claim 16, this claim requires “(a) an anode.” An anode is taught. (Novoselova at 346, “Fig. 3”). 
Claim 16 further requires “(b) a cathode.” A cathode is taught. Id. 
Claim 16 further requires “(c) an inter-electrode space that is defined between the anode and the cathode.” An inter-electrode space is taught. Id. 
Claim 16 further requires “(d) a source of current for applying a current density is at least 0.2 A/cm2 across the electrodes.”  A power supply is taught. Id. (note polarity).
Claim 16 further requires “(e) a source of heat for regulating the inter-electrode space at a temperature of at least about 725° C.” A source of heat is taught. A furnace is taught. Id. 
Claim 16 further requires “(f) a source of carbon for introducing a carbon input into the inter-electrode space.” A source of carbon is taught. Id. (CO2). 
As to Claim 17, carbon dioxide is taught. Id. See also (Novoselova at 347, col. 1 – “Reagent grade carbon dioxide was taken from a gas cylinder (99.8% of the main compound) after drying with silica gel, which was in an intermediate container (12 in Fig. 1a).”). 
As to Claim 18, and notwithstanding the issues above, for purposes of this rejection, the claim is interpreted as requiring something that could carry current. Platinum lead wires are taught. (Novoselova at 346, “Fig. 3”). 
As to Claim 19, and notwithstanding the issues above, for purposes of this rejection, the claim is interpreted as requiring something that could supply heat. A furnace is taught.  (Novoselova at 346, “Fig. 3”).
As to Claim 20, electrolytes are taught. (Novoselova at 347, col. 1). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. MCCRACKEN whose telephone number is (571) 272-6537.  The examiner can normally be reached on Monday-Friday (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/DANIEL C. MCCRACKEN/Primary Examiner, Art Unit 1736